Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021,09/03/2021, 04/12/2021 and 04/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 6-8, the phrase “identification code” is not supported by the specification.  For prosecution, " identification code " will be interpreted as equivalent to computer bar code.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11,12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Murphy et al. (US. Pub. No. 2014/0211982 A1).
Regarding claim 1, Murphy teaches a package management system([para 0035]- a package management system), comprising: a measurement device([see in Fig. 1 and para 0056]-in fig. 1 illustrates enrollment device 100) having a platform([para 0056]-tempered glass surface 104) on which a package for measurement is to be placed, a camera positioned to capture an image of the package placed on the platform([para 0057]-two cameras 110), a weight sensor([para 0077]- a weight sensor such as load cells 122 or scale 601) configured to measure a weight of the package placed on the platform, and a processor([para 0058]-computer processor) configured to determine a length, a width, and a height of the package based on the captured image([para 0070]- to provide complete dimensional information (e.g. length, width and height) of the package"; see also [0144]: "more than two dimensions of the package may be determined based on captured image data, for example, by stereoscopically imaging the object from multiple perspectives); and an output device connected to a network([[para 0079]- Processor 114 may communicate (e.g. using a network connection, with one or more server 901) and configured to output onto the network first information indicating the length, the width, and the height of the package and second information indicating the weight of the package([para 0078]- Processor 114 combines the weight, dimension, and character data from modules 802, 803, and 804 and outputs the data from output 805).
Regarding claim 2, Murphy teaches wherein the camera is a range image camera and the image captured is a range image ([para 0060]- rangefinder 122 which operates to capture one or more dimensions of package 106 placed on the glass surface 104 (e.g. the height dimension as shown in FIGS. 1b and 1).
Regarding claim 5, Murphy teaches an electronic device connected to the output device through the network, wherein the electronic device is configured to receive the first information and the second information from the output device and display the first information and the second information([para 0078-0079]- Processor 114 combines the weight, dimension, and character data from modules 802, 803, and 804 and outputs the data from output 805 and Processor 114 may communicate (e.g. using a network connection, with one or more server 901).
Regarding claim 6, Murphy teaches wherein the output device is configured to store the first information and the second information in association with identification code unique to the package placed on the platform, and outputs the first information and the second information in association with the identification code([para 0180]- Program code is applied to input data to perform the functions described herein and generate output information. The output information is applied to one or more output devices such as a display monitor; [see also para  [0028;0031]- an alphanumeric character, a symbol, a postal code, a post mark, a bar code, and a two dimensional bar code).
Regarding claim 7, Murphy teaches wherein the measurement device is configured to determine an identification code for the package and includes a printer configured to print an invoice, which is to be attached to the package and includes the identification code ([para 0180]- Program code is applied to input data to perform the functions described herein and generate output information. The output information is applied to one or more output devices such as a display monitor; [see also in fig. 6a]- FIG. 6a shows another exemplary embodiment, in which cameras 110 are placed on the extension arm 116 instead of in a main enclosure of the device, thereby providing a top down view of a package placed on the surface 104 of a weight scale 601. In some applications, this configuration may provide additional comfort for users accustomed to placing packages with labels or other printed information "face up"; examiner considers other printed information can be an invoice information).
Regarding claim 8, Murphy teaches an electronic device connected to the output device through the network ([[para 0079]- Processor 114 may communicate (e.g. using a network connection, with one or more server 901), wherein the electronic device is configured to read the identification code from the invoice attached to the package and retrieve the first information and the second information associated with the identification code[para 0180]- Program code is applied to input data to perform the functions described herein and generate output information. The output information is applied to one or more output devices such as a display monitor; [see also in fig. 6a]- FIG. 6a shows another exemplary embodiment, in which cameras 110 are placed on the extension arm 116 instead of in a main enclosure of the device, thereby providing a top down view of a package placed on the surface 104 of a weight scale 601. In some applications, this configuration may provide additional comfort for users accustomed to placing packages with labels or other printed information "face up"; examiner considers other printed information can be an invoice information)).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 11 have been met in system claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claim 1 above and further  in view of Laffargue et al. (US. Pub. No. 2013/0293540 A1).
Regarding claim 3, Murphy does not explicitly disclose a visible light image camera positioned to capture another image to be printed or displayed, wherein the measurement device further comprises an image storage module configured to store image data of said another image at a time the length, width, and height of the package are determined, and the output device outputs onto the network the image data together with the first information and the second information.
In an analogous art, Laffargue teaches a visible light image camera positioned to capture another image to be printed or displayed, wherein the measurement device further comprises an image storage module configured to store image data of said another image at a time the length, width, and height of the package are determined([para 0040]- The spatially mapped imaging system and dimensioning system may then enter a run time mode where the dimensioning system is able to provide dimensional and volumetric information on three-dimensional objects placed within the field of view of the dimensioning system. The dimensional and volumetric information may be presented to the user on a display device is coupled to the imaging system in the form of a packaging wireframe model that is spatially mapped to, and concurrently displayed with, the visible image of the three-dimensional object), and the output device outputs onto the network the image data together with the first information and the second information ([see in fig. 2]- the one or more processors 220 may include at least one data communications or networking interface used to exchange data between the dimensioning system 110 and the imaging system 150 via the one or more bi-directional data busses 112). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Laffargue to the modified system of Murphy a method for determining the volume and dimensions of a three-dimensional object using a dimensioning system[Laffargue; abstract] .
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy and in view of Laffargue  as applied to claim 3 above and further in view of Patel et al. (US. 2011/0075156 A1).

Regarding claim 4, the combination of Murphy and Laffargue  don’t explicitly disclose wherein the range camera and the visible light image camera are installed on a support that extends vertically away from the platform.
In an analogous art, Patel teaches wherein the range camera and the visible light image camera are installed on a support that extends vertically away from the platform ([see in Fig. 3]-range finder camera 102 and barcode camera 106; examiner considers the barcode camera as visible camera ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Patel to the modified system of Murphy and Laffargue a method for measuring a height of objects on a moving surface comprising providing a linear image sensor positioned transverse to a direction of travel of the moving surface, and at least one light source positioned collinear to the linear image sensor and proximate to an edge of the moving surface so that the light source projects a unique patterned light sequence across a width of the moving surface, detecting a transverse shift in a portion of the unique patterned light sequence with respect to the direction of travel of the moving surface as an object passes through the unique patterned light sequence, determining an amount of shift of the portion of the unique patterned light sequence, and determining a height of the object based on the portion of the unique patterned light sequence shift [Patel; abstract].
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.


Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claim 8 above and further in view of Barber et al. (US. Pub. No. 2016/0275441 A1).
Regarding claim 9, Murphy does not explicitly disclose wherein the electronic device is configured to confirm that weight and volume of the package are in a predetermined allowable range.
In an analogous art, Barber teaches wherein the electronic device is configured to confirm that weight and volume of the package are in a predetermined allowable range([see in fig. 5]-in fig. illustrates at step 507, disposition criteria may comprise a tolerance element for determining whether the shipment 10 satisfies the disposition criteria. For example, the disposition criteria may indicate that the detected number of items within the shipment 10 must be determined to remain constant throughout the shipping process, with a tolerance of ±2 items. In various embodiments, the tolerance element may be determined based on one or more characteristics of the shipment 10 (e.g., the insured value of the shipment); [see also para 0088]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Barber to the modified system of Murphy a method for verifying the content of shipments based at least in part on images representing the interior of the shipments generated by an imaging device [Barber; abstract].
Regarding claim 10, Barber teaches wherein the electronic device is configured to confirm the weight and volume of a plurality of packages and determine a recommended stacking arrangement for the plurality of packages([see in fig. 5]-in fig. illustrates at step 507, disposition criteria may comprise a tolerance element for determining whether the shipment 10 satisfies the disposition criteria. For example, the disposition criteria may indicate that the detected number of items within the shipment 10 must be determined to remain constant throughout the shipping process, with a tolerance of ±2 items. In various embodiments, the tolerance element may be determined based on one or more characteristics of the shipment 10 (e.g., the insured value of the shipment); [see also para 0088]).
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Key, US 2016/0363990 A1, discloses a multi-dimensional measuring system.
2.	Lloyd et. al., US 2013/0101158 A1, discloses for determining dimensions associated with an object.
3.	Hunt et al., US 2013/0293539 A1, discloses methods for volume dimensioning packages.
4.	STETTNER, US 2010/0208039 A1, discloses a dimensioning system that rapidly measures the dimensions of the surface of any object having any size and shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487